Title: General Orders, 29 June 1781
From: Washington, George
To: 


                        

                            Head Quarters Peekskill Friday June 29th 1781
                            Parole Dorchester
                            Countersigns Easton
                            Fairfield
                        
                        For the Day Tomorrow
                        Major General Howe
                        Colonel Webb
                        Major John Porter
                        Inspector 1st Massachusetts brigade
                        The Water-guard is in future to be furnished from Major Darby’s command which is for that purpose to be
                            augmented immediately with a Captain, two subs., four serjeants, four Corporals and fifty oarsmen—Captain Pray’s
                            detachment is to be relieved accordingly—the oarsmen to assemble on the Grand Parade at four o’clock this afternoon and
                            march as soon as possible to join Major Darby.
                    